-- cca_2016081617523734 id uilc number release date from sent tuesday date pm to cc bcc subject sub pay question re short-week benefits question you asked whether short-week benefits paid_by a multiple-employer sub trust to workers who work less than ---------------in the prior month are excluded from wages for purposes of fica tax as supplemental unemployment benefits described in revrul_90_72 facts you stated that while the trust summary_plan_description states that employees must qualify for state unemployment benefits in order to receive payments from the trust in fact the employers submit to the third-party administrator a request listing all employees who worked fewer than ---------------in the prior month most employers do not know whether the employees applied for state unemployment benefits law sec_3121 and sec_31_3121_a_-1 provide that for purposes of the fica tax all remuneration for employment is wages unless a specific exception applies the irs created an administrative exception for certain payments that are designed to supplement state unemployment_compensation and that are actually tied to the receipt of state unemployment benefits this limited exception is explained in revrul_56_249 revrul_90_72 adds clarification regarding lump sum payments conclusion we agree with your conclusion that these short-week benefits are not excluded from wages for purposes of fica tax because they do not satisfy the requirements set forth in revrul_56_249 and revrul_90_72 your conclusion is also consistent with plrs and which stated that automatic short week benefits are wages for fica and futa purposes unless the benefits are made to individuals who otherwise qualify for excludable regular benefits ie if the automatic short week benefits immediately precede or follow a week in which an employee receives regular benefits internal_revenue_service office of associate chief_counsel tege employment_tax cc tege eoeg et1
